Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the first aircraft retention device" and “the second aircraft retention device”.  There is insufficient antecedent basis for this limitation in the claim.  Looking at Independent claim 1, applicant claimed “a first aircraft cart retention device” and “a second aircraft cart retention device”, as such, Examiner suggests amending claim 8 to recite “the first aircraft cart retention device” and “the second aircraft cart retention device” for the sake of consistency and clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parseghian et al. (US 2002/130219 A1).
Regarding claim 1, Parseghian et al. discloses an aircraft cart retention system (see Abstract generally), comprising: a first aircraft cart retention device (device 610; Fig. 7) configured to actuate between a first deployed position and a first stowed position (Para. 0032 discloses a deployed position {the cart is on track 620} and a stowed position {the cart is removed from the track}), the first aircraft cart retention device comprising: at least one member (engagement rail 646) coupled to a structure (track 620) installed within an aircraft cabin; and at least one latch coupled (latch 628) to the at least one member (Paras. 0029-0030); and a second aircraft cart retention device configured to actuate between a second deployed position and a second stowed position, the second aircraft cart retention device comprising: at least an additional member coupled to the structure installed within the aircraft cabin; and at least an additional latch coupled to the at least an additional member (Para. 0030 discloses two engagement apparatuses 22 shown at both ends of cart 12 in Fig. 1A, as such, there is a second aircraft cart retention device configured in the same way as the previously discussed first aircraft retention device), the first aircraft cart retention device and the second aircraft cart retention device configured to retain an aircraft cart in a position proximate to an exterior surface of the structure with at least two combined points of contact during non-taxi, takeoff, or landing (non-TTL) stages of flight when the first aircraft cart retention device is in the first deployed position and the second aircraft cart retention device is in the second deployed position, the first aircraft cart retention device and the second aircraft cart retention device configured to allow the aircraft cart (cart 12) to be removed from the position proximate to the exterior surface of the structure when the first aircraft cart retention device is in the first stowed position and the second aircraft cart retention device is in the second stowed position (Fig. 1A & Fig. 7).  

Regarding claim 10, Parseghian et al. discloses an aircraft cart retention system, comprising: an aircraft cart retention device (device 610) configured to actuate between a deployed position and a stowed position, comprising: a first primary member (structure 22 as shown in Fig. 1 is coupled to both sides of the cart—see the alternative structural embodiment/construction of structures 22 which is shown in Fig. 7) coupled to a structure (track 620) installed within an aircraft cabin; a second primary member (there are 2 structures 22 shown in Fig. 1) coupled to the structure installed within the aircraft cabin; and at least one auxiliary member coupled to the first primary member and the second primary member (engagement rail 646), the aircraft cart retention device configured to retain an aircraft cart in a position proximate to an exterior surface of the structure during non-taxi, takeoff, or landing (non-TTL) stages of flight when the aircraft cart retention device is in the deployed position, the aircraft cart retention device configured to allow the aircraft cart to be removed from the position proximate to the exterior surface of the structure when the aircraft cart retention device is in the stowed position (Para. 0032 discloses a deployed position {the cart is on track 620} and a stowed position {the cart is removed from the track}).  

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein the at least one member includes a first linkage, a second linkage, and a first connecting linkage coupled to the first linkage and the second linkage; and the at least an additional member including a third linkage, a fourth linkage, and a second connecting linkage coupled to the third linkage and the fourth linkage. Modifying Parseghian et al. to include linkage(s) as claimed would amount to hindsight reconstruction. Claim 3 depends from claim 2.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein the at least one member being configured to rotate about at least one axis through at least one hinge coupling the at least one member to the structure, the at least an additional member being configured to rotate about an at least an additional axis through at least an additional hinge coupling the at least an additional member to the structure. Modifying Parseghian et al. to include linkage(s) as claimed would amount to hindsight reconstruction.  Claim 5 depends from claim 4.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein the at least one member comprising at least one shaft, the at least an additional member comprising at least an additional shaft. Modifying Parseghian et al. tin this manner would amount to hindsight reconstruction.  Claim 8 depends from claim 7.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose a third aircraft cart retention device configured to actuate between a third deployed position and a third stowed position, comprising: at least a third member coupled to the structure installed within the aircraft cabin; and at least a third latch coupled to the at least a third member, the first aircraft cart retention device and the third aircraft cart retention device configured to retain a second aircraft cart in a second position proximate to the exterior surface of the structure with at least two points of contact during the non-TTL stages of flight when the first aircraft cart retention device is in the first deployed position and the third aircraft cart retention device is in the third deployed position, the first aircraft cart retention device and the third aircraft cart retention device configured to allow the aircraft cart to be removed from the second position proximate to the exterior surface of the structure when the first aircraft cart retention device is in the first stowed position and the third aircraft cart retention 32127783US01 device is in the third stowed position, the second aircraft cart being smaller than the first aircraft cart.  Modifying Parseghian et al. tin this manner would amount to hindsight reconstruction.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein the structure including a cavity configured to receive the aircraft cart retention device when the aircraft cart retention device is in the stowed position, the aircraft cart retention device being configured to be at least partially inset within the cavity when the aircraft cart retention device is in the stowed position.  Modifying Parseghian et al. tin this manner would amount to hindsight reconstruction.  Claims 12-15 depend from claim 11.

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618